J-A05032-21

                                   2021 PA Super 71


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CISTON BROWN                               :
                                               :
                       Appellant               :   No. 165 EDA 2020

        Appeal from the Judgment of Sentence Entered October 21, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0003568-2018


BEFORE:      OLSON, J., NICHOLS, J., and STEVENS, P.J.E.*

OPINION BY STEVENS, P.J.E.:                              FILED APRIL 15, 2021

        Appellant Ciston Brown appeals from the Judgment of Sentence of

sixteen (16) years to thirty-two (32) years in prison entered in the Court of

Common Pleas of Philadelphia County on October 21, 2019,1 after a jury

____________________________________________


*   Former Justice specially assigned to the Superior Court.

1  A review of the trial court docket reveals that judgment of sentence was
imposed on October 21, 2019. On October 30, 2019, Appellant filed a post-
sentence motion, and the trial court denied the same on December 5, 2019.
On January 2, 2020, counsel for Appellant filed a notice of appeal stating the
appeal was “from denial of the Post-Sentence Motions/Motion to Reconsider
Combined, entered in this matter of the 5th day of December 2019. However,
counsel for Appellant erroneously stated the appeal was from the order
denying the post-sentence motion, for “[i]n a criminal action, appeal properly
lies from the judgment of sentence made final by the denial of post-sentence
motions.” Commonwealth v. Shamberger, 788 A.2d 408, 410 n. 2
(Pa.Super. 2001) (en banc) (citation omitted), appeal denied, 800 A.2d 932
(Pa. 2002). We have amended the caption accordingly.
J-A05032-21


convicted him of three violations of the Uniform Firearms Act and acquitted

him of murder and aggravated assault charges. Following our review, we

affirm.

       On May 22, 2018, Appellant was charged in a Criminal Information with

Criminal Homicide, Aggravated Assault, Possession of a firearm by prohibited

person, Firearm not to be carried without a license, Carrying a firearm on

public streets or public property in Philadelphia, Possession of an Instrument

of Crime (PIC), and Recklessly Endangering Another Person.2         A jury trial

commenced on July 25, 2019, pertaining to all counts except Possession of a

Firearm Prohibited, 18 Pa.C.S.A. § 6105, which was bifurcated to avoid

prejudice to Appellant by alerting the jury to his prior criminal record;

Appellant ultimately entered an open guilty plea to that charge.

       The testimony revealed that on March 5, 2017, at approximately 2:20

p.m., nineteen-year-old S’brii Davis was driving with his fifteen-year-old

brother Zybrii Davis, his friend Trevanne Kee and his uncle Trammel Guyton

in Philadelphia. As the four sat at the corner of 81st Street and Lyons Avenue,

Appellant pulled up alongside the car.

       Appellant testified in his own defense at trial. Appellant explained that

when he saw S’brii, he asked S’brii if he had any marijuana, as Appellant

wanted to purchase some to bring back to a girlfriend’s home. S’brill said he


____________________________________________


218 Pa.C.S.A. §§ 2501(a); 2702(a); 6105(a)(1); 6106(a)(1); 6108; 907(a);
and 2705, respectively.

                                           -2-
J-A05032-21


did not have marijuana but enumerated other substances he did have.

Appellant was not interested, and he noticed others in the car “fidgeting.”

      The two cars proceeded on 81st Street, and both eventually came to a

stop next to each other.    An argument between S’brii and Appellant ensued.

N.T., 6/29/19, at 66-73. Appellant explained that when S’brii pulled out a

black firearm, fearing for his life, he took out his own, loaded gun which was

located between his driver’s seat and center console and shot at the brothers

multiple times. Appellant sped away, and S’brii’s vehicle crashed into a pole.

6/29/19, at 75-76, 89. See also N.T., 6/26/19, at 84-87, 91-92, 195-208.

      Appellant explained that after he drove away, he used a vacuum to

remove the shell casings from the bullets from his vehicle. He admitted to

illegally carrying the firearm used in the shooting and that he knew there was

a warrant out for his arrest. N.T., 7/29/19, at 64-80, 112-13, 121.

      Police could not locate Appellant until nearly a year had passed,

although they made numerous efforts to find him at his mother’s and

grandmother’s homes as well as at the residences of multiple girlfriends.

N.T., 7/26/19, at 175-87.

      S’brii was shot twice in his torso. He sustained serious internal injuries

and died within a few minutes at the scene. N.T., 7/26/19, at 134-43. His

brother was shot in the head, and a bone in his leg was shattered as a result

of the crash.   Zybrii was transported to Children’s Hospital of Philadelphia

where was placed in a medically induced coma and underwent multiple


                                     -3-
J-A05032-21


surgeries. While he survived his injuries, at the time of trial, Zybrii could walk

but was unable to run, and he had lost the mobility of his right hand. N.T.,

7/25/19, at 198-99; 7/26/19, at 218-20.

      On July 31, 2019, the jury returned a verdict of not guilty on the

Homicide, Aggravated Assault, PIC and Recklessly Endangering Another

Person charges. Appellant was convicted of Violations of the Uniform Firearms

Act, §§ 6106, 6108, and, as previously stated, he pled guilty to § 6105. On

October 21, 2019, Appellant was sentenced to an aggregate term of sixteen

(16) years to thirty-two (32) years in prison. On October 30, 2019, Appellant

filed a Motion to Reconsider Sentence and Post Sentence Motion Combined,

and the trial court denied the motion on December 5, 2020.

      On January 2, 2020, Appellant filed a timely notice of appeal, and on

January 24, 2020, he filed his Statement of Errors Complained of on Appeal

Pursuant to Pa.R.A.P. 1925(b). The trial court who had presided over

Appellant’s trial, the Honorable Sandy L.V. Byrd, is no longer sitting in the

First Judicial District; therefore, the record arrived in this Court without a

Pa.R.A.P. 1925(a) Opinion.

      Appellant presents the following three issues in his Statement of

Question[s] Presented.

      [1] Did the court below err and abuse its discretion by handing
      down a manifestly excessive sentence that exceeds the
      aggravated range of the sentencing guidelines and giving the
      maximum sentence allowable by law on each count to run
      consecutively, tantamount to a life sentence, without giving any
      reasons for running the sentences consecutively?

                                      -4-
J-A05032-21



      [2] Did the court below err and abuse its discretion by
      exceeding the aggravated range of the sentencing guidelines,
      giving the maximum sentence allowable by law on each count to run
      consecutively, tantamount to a life sentence, by relying on
      improper sentencing factors to justify the upward departure, such
      as treating mere arrests as proof of criminal conduct, acquitted
      conduct, and factors already accounted for by the Sentencing
      Guidelines?

      [3] Did the court below err and abuse its discretion by
      exceeding the aggravated range of the sentencing guidelines,
      giving the maximum sentence allowable by law on each count to
      run consecutively, tantamount to a life sentence, without giving
      due consideration to mitigating factors, such as acceptance of
      responsibility and remorse, and the rehabilitative needs of the
      defendant and instead sentenced based only on the severity of the
      offense?

Appellant’s Brief and Appendix at 3. As these questions are interrelated, we

will consider them together.

      Appellant’s issues present challenges the discretionary aspects of his

sentence. “The right to appellate review of the discretionary aspects of a

sentence is not absolute.” Commonwealth v. Zirkle, 107 A.3d 127, 132 (Pa.

Super. 2014).     Rather, where an appellant challenges the discretionary

aspects of a sentence, the appeal should be considered a petition for allowance

of appeal. Commonwealth v. W.H.M., 932 A.2d 155, 163 (Pa.Super. 2007).

      As this Court observed in Commonwealth v. Moury, 992 A.2d 162

(Pa.Super. 2010):

      An appellant challenging the discretionary aspects of his sentence
      must invoke this Court's jurisdiction by satisfying a four-part test:
      We conduct a four-part analysis to determine: (1) whether
      appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
      and 903; (2) whether the issue was properly preserved at

                                      -5-
J-A05032-21


       sentencing or in a motion to reconsider and modify sentence, see
       Pa.R.Crim.P. 720; (3) whether appellant's brief has a fatal defect,
       Pa.R.A.P. 2119(f); and (4) whether there is a substantial question
       that the sentence appealed from is not appropriate under the
       Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Id. at 170 (citing Commonwealth v. Evans, 901 A.2d 528, 533 (Pa.Super.

2006)).

       Herein, Appellant has met the first three requirements of the four-part

test. Appellant filed a timely appeal, preserved the sentencing issues in a

post-sentence motion, and included a statement raising these claims in his

brief pursuant to Rule 2119(f). Moury, 992 A.2d at 170. Therefore, we next

determine whether Appellant has raised a substantial question.

       “We examine an appellant's Rule 2119(f) statement to determine

whether a substantial question exists.”      Commonwealth v. Ahmad, 961

A.2d 884, 886-887 (Pa.Super. 2008). Allowance of appeal will be permitted

only when the appellate court determines that there is a substantial question

that   the   sentence   is   not   appropriate   under   the   Sentencing    Code.

Commonwealth v. Hartle, 894 A.2d 800, 805 (Pa.Super. 2006). A

substantial question exists where an appellant sets forth a plausible argument

that the sentence violates a particular provision of the Sentencing Code or is

contrary to the fundamental norms underlying the sentencing process. Id.

       In his Pa.R.A.P. 2119(f) statement, Appellant asserts the trial court

abused its discretion when it imposed a sentence in the aggravated range of

the Sentencing Guidelines while relying upon impermissible factors, failed to


                                       -6-
J-A05032-21


consider certain mitigating factors, and failed to state sufficient reasons on

the record for issuing consecutive sentences.      Appellant’s Brief and Appendix

at 16-17.   We conclude Appellant has raised a substantial question.              See

Commonwealth v. Pacheco, 227 A.3d 358, 376 (Pa.Super. 2020) (stating

an allegation that the court considered impermissible sentencing factors raises

a substantial question); Commonwealth v. Hill, 210 A.3d 1104, 1116

(Pa.Super. 2019) (finding a substantial question where appellant averred trial

court failed to consider certain sentencing factors in conjunction with an

assertion that the sentence imposed was excessive);           Commonwealth v.

Raven, 97 A.3d 1244, 1253 (Pa.Super. 2015) (“This Court has held that an

excessive sentence claim—in conjunction with an assertion that the court

failed to consider mitigating factors—raises a substantial question.”).

Therefore, we will proceed to address the merits of Appellant's discretionary

aspects of sentencing claim and in doing so employ the following standard of

review:

      If this Court grants appeal and reviews the sentence, the standard
      of review is well-settled: sentencing is vested in the discretion of
      the trial court, and will not be disturbed absent a manifest abuse
      of that discretion. An abuse of discretion involves a sentence
      which was manifestly unreasonable, or which resulted from
      partiality, prejudice, bias or ill will. It is more than just an error in
      judgment.

Commonwealth v. Malovich, 903 A.2d 1247, 1252–53 (Pa.Super. 2006)

(citations omitted).




                                        -7-
J-A05032-21


      The Pennsylvania Supreme Court in Commonwealth v. Walls, 592 Pa.

557, 568-69, 926 A.2d 957, 964 (2007) determined that a sentence can be

deemed unreasonable after a review of the trial court's application of the

factors contained in 42 Pa.C.S.A. §§ 9721(b) and 9781(d). Section 9721(b)

states:

      [T]he court shall follow the general principle that the sentence
      imposed should call for total confinement that is consistent with
      section 9725 (relating to total confinement) and the protection of
      the public, the gravity of the offense as it relates to the impact on
      the life of the victim and on the community, and the rehabilitative
      needs of the defendant. The court shall also consider any
      guidelines for sentencing and resentencing adopted by the
      Pennsylvania Commission on Sentencing and taking effect under
      section 2155 (relating to publication of guidelines for sentencing,
      resentencing and parole, risk assessment instrument and
      recommitment ranges following revocation).

42 Pa.C.S.A. § 9721(b).

      Section 9781(d) provides that upon appellate review of sentence, this

Court must have regard for:

          (1) the nature and circumstances of the offense and the
          history and characteristics of the defendant; (2) the
          opportunity of the sentencing court to observe the
          defendant, including any presentence investigation; (3)
          the findings upon which the sentence was based; [and]
          (4) the guidelines promulgated by the sentencing
          commission.
      42 Pa.C.S.A. § 9781(d).

Commonwealth v. Ventura, 975 A.2d 1128, 1134-35 (Pa.Super. 2009).

      “[L]ong standing precedent ... recognizes that [the Sentencing Code]

affords the sentencing court discretion to impose its sentence concurrently or

consecutively to other sentences being imposed at the same time or to

                                      -8-
J-A05032-21


sentences already imposed.” Commonwealth v. Marts, 889 A.2d 608, 612

(Pa.Super. 2005); see also 42 Pa.C.S.A. § 9721. We will not disturb

consecutive sentences unless the aggregate sentence is “grossly disparate” to

the defendant's conduct, or “viscerally appear[s] as patently unreasonable.”

Commonwealth v. Gonzalez–Dejusus, 994 A.2d 595, 599 (Pa.Super.

2010). Moreover, it is well-settled that when the trial court has the benefit of

a presentence investigation (“PSI”) report, it is presumed that the court was

both aware of and appropriately weighed all relevant information contained

therein. Commonwealth v. Griffin, 804 A.2d 1, 8 (Pa.Super. 2002).

      Appellant maintains the trial court’s “all but stated desire was to achieve

a specific aggregate sentence that is more like a sentence for Murder in the

Third Degree than for firearm possession. In fact, [Appellant’s] guidelines for

third degree murder would have started at sixteen years at the lowest end of

the standard range.” Appellant’s Brief and Appendix at 20. Appellant states

the trial court’s lack of analysis as to why consecutive sentences were

warranted and its imposition of consecutive sentences for the maximum

possible confinement were manifestly unjust and excessive in violation of

Appellant’s due process rights. Id. at 21-23. Appellant further reasons the

trial court impermissibly relied on arrests, acquitted conduct, and factors

already accounted for by the sentencing guidelines when fashioning its

sentence and gave no weight to Appellant’s remorse, mitigating factors or

rehabilitative needs. Id. at 26-28, 31-38. Appellant concludes:


                                      -9-
J-A05032-21


             None of these things, the employment, charity work,
      caregiving, mental health needs, or acceptance of responsibiliy
      and remorse were weighed and considered by the sentencing
      judge. [Appellant] defended himself against the decedent, the
      jury returned a verdict that acknowledged his actions were in self-
      defense, he apologized to the family of the decedent for his
      justified actions that led to the death of their loved one, he took
      responsibility for possessing a gun when he should not have had
      one, he asked the court for help with his issues and another
      chance, and the court responded with a life sentence without
      stating sufficient reasons on the record. The sentencing was
      unfair and the sentence was excessive and unjust. [Appellant]
      deserves to be heard and this court should grant a new
      sentencing.

Id. at 38.

      The Commonwealth acknowledges Appellant’s sentence is in the slightly

above aggravated range but argues it was not improper. Brief for the

Commonwealth at 11. The Commonwealth stresses the trial court, in

concluding Appellant posed a danger to the community and was not amenable

to a shorter or probationary sentence, “properly considered [Appellant’s]

lengthy, violent record, refusal to cooperate with past rehabilitation efforts,

previous trauma, repeated supervision violations, and that [Appellant] carried

a loaded gun at his side despite being prohibited from possessing one.” Id.

      Notwithstanding Appellant’s repeated contention that the trial court

merely adopted the Commonwealth’s presentation and imposed the “life

sentence” it had sought, our review of the October 21, 2019, fifty-page

sentencing transcript reveals the court did not do so, nor did it abuse its

discretion in fashioning Appellant’s sentence. Instead, after hearing extensive

argument from both counsel as well as Appellant’s own statements at

                                    - 10 -
J-A05032-21


allocution, the trial court imposed an individualized sentence that took into

account     Appellant’s   extensive   past   criminal   conduct,   considered   his

rehabilitative needs as well as the gravity of his offenses, and was consistent

with the protection of the public as required by 42 Pa.C.S. § 9721(b).

      Initially, the trial court ordered both a PSI and a mental health

evaluation of Appellant on July 31, 2019, and had the benefit of both reports

at the time of sentencing. The trial court explained it “went through them

very carefully” in an effort to “get a full picture” of Appellant. N.T., 10/21/19,

at 6, 38.

      Moreover, while Appellant avers numerous times in his appellate brief

that the trial court essentially sentenced him for a murder of which he was

found not guilty, the record belied these assertions. The court stated at the

outset of the sentencing hearing the sentence pertained only to violating

Sections 6105, 6106, and 6108 of the Uniform Firearms Act, and reiterated

Appellant had been found not guilty of all counts of murder, attempted murder

and aggravated assault.       N.T., 10/21/19, at 4-5.      Importantly, the court

stressed “[t]he verdict speaks for itself and there was no crime against a

person;” therefore, it would not consider victim impact statements [.]” Id. at

8-10. Also, when the Commonwealth asked the trial court to consider as a

condition of Appellant’s sentence payment of funeral costs for S’Brii Davis, the

court denied the request and reiterated Appellant had been acquitted in the

death of the young man. Id. at 31.


                                       - 11 -
J-A05032-21


      The trial court heard extensive argument from both sides. Counsel for

Appellant told the trial court that at the outset of the case, Appellant wanted

to plead guilty to the gun charges. Id. at 13. In urging the court to sentence

Appellant within the guidelines and run the sentences currently, defense

counsel reminded the trial court that the jury found Appellant acted in self-

defense on the day of the shooting. Counsel explained Appellant suffers from

PTSD and bipolar disorder, endured a troubled childhood, had been gainfully

employed and provided for his community and his family. Id. at 14-18.

      The Commonwealth stressed the firearms charges have separate

elements and do not merge for sentencing purposes.        Id. at 19-20.    The

Commonwealth went on to delineate Appellant’s criminal history dating back

to 2005 when Appellant was a juvenile. Id. at 20-24.        Prior to the within

matter, Appellant was a felon who had been unable to possess a forearm for

seven years. Id. at 24. The Commonwealth also discussed cases brought

against Appellant which were withdrawn when the victims did not come to

court. Id.

      Appellant repeatedly had been in trouble while in prison, and when he

was released, his parole officer indicated he had been “in technical violation

pretty much constantly.” Id. at 25-26. In fact, when he committed the within

firearms offenses, he had been on parole for a violation of Section 6105 that

arose seven years earlier. Id. at 27. Stating it did not intend to argue the

jury’s verdict, the Commonwealth requested a consecutive, aggravated


                                    - 12 -
J-A05032-21


sentence in light of Appellant’s refusal to follow the rules, extensive criminal

history, and dishonesty with his parole officer and the presentence

investigator about his education and employment. Id. at 28.

      The following colloquy of the court, during which it was addressing

Appellant at the close of the sentencing hearing, evidences its proper

consideration of the appropriate factors before sentencing Appellant:

             THE COURT: Mr. Brown, we have individualized sentencing
      in this Commonwealth. The controlling statutes require that
      confinement should be imposed consistent with a number of
      factors including the protection of the public, the gravity of the
      offense at issue as it relates to the community, as well as your
      need for rehabilitation.
             Our Courts have required that a sentencing judge consider
      the sentencing guidelines as well as the history and character of
      the defendant.
             I must also be mindful of the particular offense at issue.
             The latter is important because I am not sentencing you to
      charges to which you were acquitted.
             Our Supreme Court has stated, and I paraphrase:
      Sentencing must result both from a consideration of the nature
      and circumstances of the crime as well as the character of the
      defendant, so the trial judge has broad discretion to choose the
      penalty from the sentencing alternatives and the range of
      permissible confinements provided the choices are consistent with
      the protection of the public, gravity of the offense, and the
      rehabilitation needs of the defendant.
             I must be candid with you, Mr. Brown; I am troubled by your
      history. And one of the reasons I ordered a presentence and
      mental health evaluation and go through them very carefully is to
      get a full picture of the man or woman who is before me.
             In your case, there's four arrests as juvenile but one
      adjudication, nine arrests as an adult but only five convictions.
             There's much irony in the words “only five convictions.” In
      a civil society, it's problematic when someone is convicted on five
      separate occasions and finds himself or herself on the public street
      amongst law-abiding citizens.
             I took a look at the guidelines, which I have given due
      consideration to, and I went through the cases that went to trial

                                     - 13 -
J-A05032-21


     or where you pled guilty, and they go back to when you were age
     17 and adjudicated a delinquent; the very next year, when you
     were 18, you were arrested for a third-degree felony, eluding
     police, and given a County sentence.
            That first adult conviction placed you in violation of the
     previous infraction of the law, yet your probation did not result in
     additional punishment. That was terminated.
            Two years later you were before the [c]ourt on a charge of
     possession with intent to deliver a controlled substance, and you
     were given yet another County sentence.
            Thereafter, when you were age 22, because of the
     underlying drug conviction when you were found with a gun, you
     were convicted of violating Section 6105 of the Uniform Firearms
     Act, which prohibited certain persons from being in possession of
     a firearm. This was the first time that you received a State
     sentence.
            So you were in violation of your State parole, of violating of
     – - that resulted from your conviction for violating the 6105 of the
     Uniform Firearms Act when you were arrested in this case.
            There's also an arrest and conviction for assault, for which
     you also received a County sentence.
            So I am struck by the fact that you have this prior drug
     conviction, drug trafficking conviction, and the prior conviction for
     violating 6105 of the Uniform Firearms Act.
            Counsel, correct me if I'm wrong, I recall your testimony
     regarding having this gun knowing that you did not have a license;
     in fact, knowing that you were prohibited from having a license
     and/or being in possession of this gun at the time of the instant
     arrest when you talked about your need to carry a gun because
     there are drug dealers out there and where there are drugs, there
     are guns.
            Now, our Courts have frowned on that interpretation, but
     those are your words: Where there's drugs, there's guns.
            You were not charged with drugs in this case, and I will not
     sentence you as if you had been.
            There is some evidence, Mr. Brown, that you were less than
     candid when you talked about your educational background and
     your employment.
            You gave the investigator in this case a reason to believe
     that you were gainfully employed and with something called
     Brown's Luxury Cleaning, but on analysis, the finding was that's
     owned by a relative of yours and there was no record of you being
     gainfully employed.


                                    - 14 -
J-A05032-21


             You told the investigator that you had a GED, but there's no
     record of that being found.
             Now, those are not the most serious violations, but they
     paint a picture, Mr. Brown, that this Court finds troubling.
             One of the things I want to bring to your attention, as I
     discussed with you, the factors that go into the decision as to what
     an appropriate sentence would be, is you are a young man who
     should be totally opposed to being in possession of a firearm. The
     reports I read indicated that your father was murdered and your
     brother was murdered.
             Yet on the day in question, you were in possession of an
     unlicensed firearm secreted in a manner, according to your
     testimony, which provided fast access. It wasn't in the glove box
     or the console. You had it right down by your side.
             I will tell you again, sir, these are troubling aspects of your
     background.
             Also troubling is the nature of your behavior on the rare
     occasion when you were sentenced to jail for crimes you
     committed: Fighting in prison, possession of contraband in the
     prison, being in areas that you weren't supposed to be in, using
     abusive language towards people in authority. It's impossible for
     me to look away from that, Mr. Brown.
             I have to give some consideration to the presentence
     investigator's conclusion that you are not amenable to community
     supervision. I think it's fair to say that over the years you've had
     every opportunity to rehabilitate yourself and you have not.
             I believe it's fair to say that you, with the history of
     convictions that you've amassed, constitute a threat to the
     community.
             So taking into consideration all those factors that I am
     obliged to, in fact, consider, drawing on the presentence
     investigation and the mental health evaluation, the [c]ourt must
     first tell you that all these charges are – three charges arising from
     the possession of a single firearm, they are three separate
     offenses.
             6105 prohibits prior offenders, persons convicted of certain
     felonies, from possessing a firearm.
             6106 requires, if you do possess a firearm, you have to have
     a license.
             And 6108 addresses the proliferation of firearms here in the
     city and county of Philadelphia.
             I will tell you quite candidly, Mr. Brown, this is the one
     aspect of my job I like least of all but I have a duty to you and a


                                     - 15 -
J-A05032-21


     duty to the community and an obligation to my oath that I
     consider the factors I've articulated.
           Having done so, the [c]ourt concludes that the following is
     an appropriate sentence in this case. Ciston Brown, at CP-51-CR-
     0003568-2018, on the charge of violation of 6105 of the Uniform
     Firearms Act, a felony of the first degree, the Court imposes a
     term of not less than ten years nor more than 20 years of State
     incarceration.
           On the charge of violation of Section 6106 of the Uniform
     Firearms Act, a felony of the third degree, the [c]ourt imposes a
     consecutive term of not less than three-and-a-half nor more than
     seven years of State incarceration.
           And on the charge of violation of Section 6108 of the
     Uniform Firearms Act, a misdemeanor of the first degree, the
     [c]ourt imposes a term of not less than two-and-a-half nor more
     than five years of State incarceration.
           These sentences and each of them are to run consecutive
     one to the other for an aggregate term of not less than 16 years
     nor more than 32 years of State incarceration.
           You must pay costs and fees.
           And the following conditions are imposed by the [c]ourt: You
     must enroll in and complete dual diagnosis treatment while in
     prison, and the Court recommends if you do not complete that
     therapy that you not be considered for parole.
           You must enroll in and complete vocational training, and the
     [c]ourt recommends that if you don't comply with that condition
     you not be eligible for parole.
           In addition, the [c]ourt is imposing a condition that you
     enroll in and complete parenting classes in light of the fact that
     you will at some time get out of jail and you have two children.
           That concludes the sentence.

                                  ***
N.T. Sentencing, 10/21/19, at 37-46.

     As the above evinces, the trial court was mindful of both mitigating

factors and Appellant’s criminal past prior to imposing Appellant’s sentence.

For example, the court acknowledged the tragedy of Appellant’s father and

brother’s murders, but further observed their deaths should have been a

deterrent for Appellant to carry a loaded weapon when he was prohibited from

                                   - 16 -
J-A05032-21


doing so. In addition, although Appellant posits the trial court relied upon

Appellant’s prior arrests to enhance his sentence, the trial court noted that he

had “only” five convictions, and went on to discuss why it deemed that to be

a high amount for an average person. Id. at 38-39.

      “Although Pennsylvania's system stands for individualized sentencing,

the court is not required to impose the ‘minimum possible’ confinement.

Generally, Pennsylvania law affords the sentencing court discretion to impose

its sentence concurrently or consecutively to other sentences being imposed

at the same time or to sentences already imposed.” Commonwealth v.

Radecki, 180 A.3d 441, 470 (Pa.Super. 2018) (internal citations and

quotation marks omitted).     Appellant is not entitled to a “volume discount”

on his multiple convictions by the imposition of concurrent sentences. See

Commonwealth v. Foust, 180 A.3d 416, 434-35 (Pa.Super. 2018) see also

Commonwealth v. Hoag, 65 A.2d 1212, 1214 (Pa.Super. 1995).

      As noted above, Appellant’s offenses do not merge for sentencing

purposes because he was convicted of three distinct firearms charges for

illegally possessing a loaded gun on the public streets of Philadelphia. Each

of Appellant's convictions required proof of elements separate and distinct

from possessing a firearm, i.e., conviction of an enumerated offense, lack of

a valid license, carrying a firearm on the public streets or public property of

Philadelphia. For instance, 18 Pa.C.S.A. § 6105 does not merely punish one’s

possession of a firearm; instead, it punishes the possession of a firearm by


                                     - 17 -
J-A05032-21


certain enumerated persons. See Commonwealth v. Gillespie, 821 A.2d

1221, 1224 (Pa.Super. 2003) (“The clear purpose of § 6105 is to protect the

public from convicted criminals who possess firearms, regardless of whether

the previous crimes were actually violent or the barrel of the firearm was a

certain length.”).

        Finally, although Appellant posits he has essentially received a “life

sentence” for his crimes, this is not so. His consecutive guideline sentence

was twelve to twenty-four years in prison, and his maximum consecutive

aggravated sentence was 14 ¾ to 29 ½ years in prison. N.T. 10/21/19, at

11-12. While Appellant’s aggregate sentence of 16 to 32 years’ imprisonment

is slightly above the consecutive aggravated range, based on our calculation,

he will be approximately forty-six years old when he reaches his minimum

sentence.3    Appellant concedes his sentence is not illegal, and his claim it

“affords him no reasonable probability of a meaningful life thereafter” fails.

Commonwealth v. Anderson, 224 A.3d 40, 47 (Pa.Super. 2018).

Consecutive sentences are not per se “life sentences,” especially when the

trial court properly exercises its discretion.

        After careful review of the record and in light of all the foregoing, we

are convinced the trial court fashioned an individualized sentence taking into

account all of the statutory factors, the above-stated circumstances of



____________________________________________


3   Appellant’s date of birth is December 21, 1989.

                                          - 18 -
J-A05032-21


Appellant's current case, and his criminal history, as well as the significant risk

that Appellant poses to public safety when not incarcerated.

      Appellant essentially asks this Court to override the trial court’s

application of these factors and replace it with his interpretation thereof. We

reaffirm established precedent that “[w]hen reviewing sentencing matters,

this Court must accord the sentencing court great weight as it is in the best

position to view the defendant’s character, displays of remorse, defiance or

indifference, and the overall effect and nature of the crime.” Commonwealth

v. Ventura, 975 A.2d 1128, 1134 (Pa.Super. 2009). Thus, we ascertain no

abuse of discretion in the ultimate sentence imposed by the trial court, and

we affirm the judgment of sentence.

      Judgment of sentence affirmed.

      Judge Olson joins the Opinion.

      Judge Nichols concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/15/2021




                                      - 19 -